Evans, Judge,
concurring specially. I concur in the results reached by the majority opinion and in affirming the trial judge, but I do not agree with all that is stated in the opinion, including the statement that this court adopts the lower court’s exhaustive opinion in toto.
Among other matters with which I am not in agreement is the flat assertion therein (p. 697) that certain costs of justices of the peace in criminal cases can be collected out of the general treasury only in certain instances, which instances are then discussed. This statement should be amended to show that criminal costs may be collected by justices of the peace from the general treasury in *702certain other categories, where legislation has been enacted for that purpose. For one such instance see Georgia L. 1939, at pp. 339, 340. There may be others. Again, at page 700 it is stated: "The arresting officer has the discretion to carry the arrested person before the most convenient and accessible judicial officer authorized to hear the cause. (Code § 27-208).” A very vital and important part of the statute is omitted here, and we add same, which reads as follows: "unless the prisoner shall desire otherwise; in which case, if there be no suspicion of improper motive, the arresting officer shall carry him before some other judicial officer. In no case has a prisoner the right to select the justice before whom he shall be tried.” (Emphasis supplied.)
We must not lose sight of the prisoner’s rights, and a very important one is that, while he may not select the magistrate before whom he is to be tried in a preliminary proceeding, he does have an absolute right to object to being tried before the first magistrate before whom he is carried; and in effect, the prisoner has one strike, which he may exercise, as to which committal magistrate shall try his case.